DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 10/13/2022:
Claims 1-3 and 5-15 are pending in the current application.  Claims 1-3 and 5-1 have been amended and Claims 4 and 16-20 are cancelled.
The previous objections to the claims are overcome in light of the amendment.
The rejections under 35 U.S.C. 112 are overcome in light of the amendment.
The previous prior art-based rejections have been overcome in light of the amendment but the previously cited prior art is used for the current rejection as laid out below. All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Objections
5.	Claim 14 is objected to because of the following informalities:  “a clamping arms” is grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
6.	Claims 1-6 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velderman US PG Publication 2016/0126533.
Regarding Claims 1 and 2, Velderman discloses a battery pack 10 comprising an upper cover (top portion) 24 mounted on a lower cover (i.e. the housing 12 below the upper cover) (Figs 1A-1C, para 0087), a battery module (sets of battery cells 32) received in a receiving space formed between the upper and lower covers and having two battery cell groups (A/B; an A string and a B string), each including a plurality of battery cells connected in series, each battery cell group having a positive electrode and a negative electrode (para 0091, 0138), a circuit board (PCB) 64 including contact pads 66 assembled to the battery module and electrically connected (via respective A+ and B- contact pads 66) to positive of the two battery cell groups A/B and a plurality of negative conductive terminals respectively electrically connected to the negative electrodes A-/B- of the two battery cell groups negative electrodes of the two battery cell groups A/B (Figs. 5 and 6, 53a1-53c2, paras 0101-0102, 0138-0140), and a female connector (battery terminal housing slots) 22 mounted to the circuit board via battery pack terminals 26 or 550a/550b (Figs 2-6, 53a1-53c2) and having a plurality of conductive terminals  respectively and electrically connected to positive and negative terminals  of the two battery cell groups A/B (see figs 53a1-53c2 which show two female connectors, one for positive electrode terminals and one for negative electrode terminals), wherein the electrical connection of two battery cell groups can be switched between parallel connected state (coupled) and isolated state (decoupled) through respectively connecting or disconnecting two (i.e. all) conductive terminals with same polarity together since Velderman discloses that in transport mode, for example, the battery cell sets are decoupled to present zero voltage since two switch contacts 60a/b do not make contact with the contact pads as the A string of battery cells and B string of battery cells are electrically disconnected by the switch network made up of power switches SW1, SW2, and SW3 (see at least Figs 1-15; paras 0086-0113) and Velderman discloses wherein the female connector 22 includes a converter 50 received therein, and wherein the converter (transport lock) 50/100 slides toward or away from the conductive terminals to connect or disconnect two conductive terminals with the same polarity together, particularly for transport mode with zero voltage where the switch contacts do not make mechanical and electrical contact with the contact pads 66  (see at least e.g. Fig. 3, paras 0103-0104, or Figs 37-52 and paras 0127-0131), wherein switching to the parallel connected state includes electrically connecting the positive terminals A+ and B+ together by connecting the positive contact to the positive conductive terminals 550a/b (see Figs 53c1,2) and electrically connecting the negative conductive terminals together by connecting the negative contact to the negative conductive terminals (analogous to 550a/b, see Figs 53c1,2), and switching to the isolated state by electrically disconnecting the positive conductive terminals by disconnecting positive contact from the positive conductive terminals (e.g. transport state has insulator 560 inserted between the positive conductive terminals A+ and B+ to disconnect connection/positive contact and provide isolated state) and by electrically disconnecting the negative conductive terminals by disconnecting negative contact from the negative conductive terminals (e.g. transport state has insulator 560 inserted between the negative conductive terminals A- and B- to disconnect connection/positive contact and provide isolated state).
Regarding Claim 3, Velderman discloses in e.g. Fig. 9 (and as described in the rejection of Claim 1 which is incorporated herein) wherein the female connector 22 includes a housing (the casing in which the holes are formed) mounted at least indirectly on the circuit board, and wherein the conductive terminals 26 are received in the housing and respectively and electrically connected to the positive and negative electrodes of the two battery cell groups through the circuit board and wherein the converter 50/100 is slidably assembled in the housing and opposite to the conductive terminals.
Regarding Claim 5, the converter 50/100 includes a main body and a plurality of inner contacts 66 received in the main body and wherein each inner contact is simultaneously connected to two conductive terminals with the same polarity in the parallel connected state (e.g. contact pad A- is connected to the negative terminal of the A set of cells which connects negative terminals of the A set of cells, paras 0101-0102).
Regarding Claim 6, the skilled artisan would understand that the contacts would be disconnected from the conductive terminals to electrically isolate two battery cell groups when the main body is driven to move away from the conductive terminals.
Regarding Claim 13, each conductive terminal of Velderman has a contacting portion configured to electrically connect with the respective inner contact and a clamping portion (the clamping portion is shown below in a clip from Fig. 5) and is on the opposing end of the terminal from the contacting portion, and wherein each contact is simultaneously connected with contacting portions of two adjacent conductive terminals with the same polarity in the parallel connected state (Fig 5, paras 0095-0096).
 
    PNG
    media_image1.png
    615
    610
    media_image1.png
    Greyscale

Regarding Claim 14, Fig. 5 of Velderman further shows (see annotated Fig 5 above) wherein the contacting portions include contacting arms, the clamping portion includes clamping arms, opposite to the contacting arm, and wherein each inner contact (disposed below the terminals) defines a pair of connecting arms, and wherein each connecting arm is respectively connected with corresponding contacting arm of corresponding conductive terminals in the parallel connected state.
Claim Rejections - 35 USC § 103
7.	Claims 7-10 are rejected under 35 U.S.C. 103 as being obvious over Velderman US PG Publication 2016/0126533 .
Regarding Claim 7, the converter 50/100 of Velderman further has a plurality of elastic members (return springs) 62 sandwiched between the main body and one sidewall of the housing (Fig. 2) and wherein the elastic member is stretched and deformed when the main body is directed to move away from the conductive terminals and wherein the main body moves away from the conductive terminals under the elastic force caused by the elastic member recovering from elastic deformation (see at least para 0116). Velderman does not teach that elastic members 62 are compressed when the main body is driven to move away from the conductive terminals and that they moves toward the conductive terminals under the recovering elastic force, but it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to design the system such that the elastic member 62 of Velderman is compressed when the main body is driven to move away from the conductive terminals and that it moves toward the conductive terminals under the recovering elastic force in order to best suit the needs of the user since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding Claim 8, the inner contacts 66 of Velderman are necessarily electrically connected with the conductive terminals when the main body is driven to move toward the conductive terminals and are electrically disconnected from the conductive terminals when the main body is driven away from the conductive terminals (see at least para 0117) since this is the essence of the electrical engagement and disengagement required for transport and subsequent use of the battery pack of Velderman.
Regarding Claim 9, Velderman discloses wherein the housing has a guiding rail on the locking arms 122 extending along a lengthwise direction thereof for guiding the converter 50/100 move towards or away from the conductive terminals on the battery  (Figs 44-48, para 0128-0129).
Regarding Claim 10, the main body of Velderman has a protruding portion  (converter element projection) 58 corresponding to the guiding rail of the housing and wherein the protruding portion forwardly extending from the main body, and wherein a pair of ribs (battery rail shoulder) 36 and (locking projection) 126 are formed in the housing and located at two opposite sides of the guiding rail (Fig. 48, para 0129).
8.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Velderman US PG Publication 2016/0126533, as applied to Claim 6, and further in view of Nishihara US PG Publication 2014/0017533.
Regarding Claim 15, Velderman discloses the claimed battery pack of Claim 6, the rejection of which is incorporated herein in its entirety.  Velderman discloses that the conductive terminals are disposed from left to right, wherein positive conductive terminals are located adjacent to one another (Fig 5, for example) but Velderman fails to specifically disclose wherein the conductive terminals defines a contacting pin extending downwardly therefrom for being soldered to the circuit board.  However, Nishihara teaches that terminals can be soldered to a circuit board via pins (so that they can be electrically connected (para 0060-0061) and so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use a contacting pin extending downwardly from each conductive terminal of Velderman for being soldered to the circuit board because Nishihara teaches that this allows for electrical conductivity between the two parts and the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).  The Office notes that “for being soldered to the circuit board” is seen as an intended use. 
Allowable Subject Matter
9.	Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 11 recites a specific, complex structure, including a plurality of positioning column extending toward the conductive terminals from a sidewall thereof, wherein the main body has a plurality of posts extending therefrom, and wherein each elastic member is sandwiched between the corresponding position columns and posts.  There is no prior art available that would reasonably modify the structure of Velderman to arrive at the claimed invention that would not destroy the intended sliding mechanism of Velderman.  
Response to Arguments
10.	Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.  
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishikawa US PG Publication 2019/0259984 discloses a similar configuration to that claimed, with battery cell groups electrically connected in series, with positive and negative conductive terminals connected by a female connector (e.g. 231-235) with moveable guides (see at least Figs 12-13; para .0184, 0206).
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729